Citation Nr: 1430855	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for a right thumb disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 (right thumb), December 2008 (diabetes), and October 2009 (hypertension and heart disorder) decisions of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).   

In November 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

In December 2012, the Board denied the service connection claims and remanded this increased rating claim for further evidentiary development.  The requested development for the increased rating claim was completed, and that claim has been returned to the Board for further appellate action.

In August 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, remanding the service connection issues to the Board.

The issues of entitlement to service connection for diabetes mellitus, a heart disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to January 30, 2013, the right thumb disability was manifested by limitation of motion with less than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

2.  Since January 30, 2013, the right thumb disability has been manifested by limitation of motion with at least two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

3.  The right thumb disability does not present an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right thumb disability prior to January 30, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).

2.  The criteria for a disability rating of 20 percent for right thumb disability have been more nearly approximated from January 30, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by July 2005, August 2007, and July 2008 letters.  The claim was last readjudicated in March 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in December 2012 to obtain relevant VA treatment records and provide the Veteran a VA examination.  The requested treatment records were obtained and the Veteran was examined in January 2013.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Examinations adequate for purposes of adjudicating this claim have been provided.  Notably, examinations have recorded the medical history of the disability, tested range of motion and functional capacity, and included diagnostic testing (X-rays).  

The record reflects that at the December 2012 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing related to the issue decided in this decision.
	
Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Of note, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such is the case here.  

After a review of the evidence, the Board finds that a disability rating in excess of 10 percent is not warranted prior to January 30, 2013, for the service-connected right thumb disability, and that a 20 percent disability rating is warranted effective January 30, 2013.

The Veteran's right thumb disability is currently evaluated as 10 percent disabling based on limitation of motion of the thumb, using Diagnostic Code 5228.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).  Under that Diagnostic Code, the highest disability rating available, 20 percent, is warranted with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

None of the lay or medical evidence indicates that the amount of right thumb limitation of motion required for a 20 percent rating was present prior to January 30, 2013.  

Even accounting for repetitive use, during an October 2005 VA examination right thumb flexion was to 40 degrees and distal interphalangeal flexion was to 30 degrees.  There was no gap between the tip of the thumb and the fingers.  In May 2007, the Veteran's private physician reported that the right thumb was very difficult to flex or move; however, specific measurements were not provided.  During a VA examination in May 2009, it was noted that the Veteran could oppose the fingers.  VA treatment records reflect that in December 2009 the Veteran could not make a full fist with either hand.  When asked during his November 2011 hearing about limitation of motion of the right thumb, the Veteran indicated that he could only elevate the right thumb half as high as he could the left thumb.  

While the above evidence certainly indicates that the Veteran had some limitation of right thumb motion during this period, such is contemplated in the 10 percent rating currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (10 percent rating contemplates a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers).  Notably, during two VA examinations range of motion testing was performed, and on both occasions the Veteran was able to oppose the right thumb and fingers without a gap.  

A 20 percent rating is warranted effective January 30, 2013.  On that date, the Veteran was once again examined by VA.  Range of motion testing revealed that there was more than a two inch gap when opposing the right thumb and fingers.  

The Board recognizes that the examiner opined that the injury in service was not related to the current arthritis of the right hand and consequently the limitation of motion was not related to the service-connected residual of a minor thumb fracture.  However, other VA examiners have come to the opposite conclusion.  For example, after a December 2005 VA bones examination, an examiner opined that the degenerative joint disease of the right thumb was at least as likely as not a result of previous trauma to the joint while on active duty.  In any event, as the limitation of motion caused by a nonservice-connected disability is not clearly distinguishable from the limitation of motion caused by the service-connected disability, the Board will resolve reasonable doubt in favor of the Veteran and consider all limitation of motion of the right thumb as resulting from the service-connected right thumb disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Given the above, a 20 percent rating for limitation of motion of the right thumb is warranted effective January 30, 2013, under Diagnostic Code 5228.  This is the highest disability rating available under Diagnostic Code 5228.  

The Board has considered whether a higher or separate rating could be assigned under different diagnostic codes, but finds that such is not appropriate in this case.  As there is some right thumb motion and the examiner in January 2013 specifically noted that there was no ankylosis of the right thumb, a rating based on ankylosis is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2013).  Rating under the relevant diagnostic code for arthritis would also not result in a higher rating as involvement of 2 or more major joints or 2 or more minor joint groups is required for a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

Regarding the Veteran's reports of a weakened grip, a note to the schedule for rating muscle injuries indicates that the hand is so compact a structure that isolated muscle injures are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  38 C.F.R. § 4.73 (2013).  Such injuries are to be rated on limitation of motion with a minimum 10 percent rating.  Id.  Even assuming that the Veteran had decreased grip strength as a result of his service-connected right thumb disability, a higher rating is only available based on the diagnostic code relevant to limitation of motion, which as discussed above does not result in a higher rating.   A separate rating for muscular symptomatology rated on limitation of motion is not appropriate as it would constitute pyramiding.  See 38 C.F.R. § 4.14 (2013).  The service-connected right hand disability has not historically contained a neurological component.  If the Veteran believes he has neurological manifestations secondary to the service-connected right hand disability he should file a claim for service-connection for such with the RO.   
 
Finally, The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b) (2013); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  The first question in such an inquiry is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms - marked interference with employment or frequent periods of hospitalization.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.

 In addition to limitation of motion, the Veteran has also reported the following right thumb and hand symptoms: pain and weakness (October 2005, December 2005, May 2009, and January 2013 VA examinations), enlargement/deformity of the metacarpal phalangeal joint (October 2005 VA examination; Report from private physician May 2007), morning stiffness (May 2009 VA examination), cramping (Board Hearing Tr. at 26-27), and reduced sensation (Board Hearing Tr. at 26-27).  Some of these symptoms are not contemplated in the diagnostic code used for rating the disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  However, the evidence does not reflect that the Veteran's right thumb disability has caused marked interference with his employment, meaning above and beyond that contemplated by his assigned 10 and 20 percent schedular ratings.  In addition, the evidence does not reflect and the Veteran does not allege that he has had any hospitalizations as a result of his right thumb disability.  

According to 38 C.F.R. § 4.1 (2013), generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if his right thumb disability has caused some interference with his employment, this alone would not be tantamount to concluding there has been marked interference with his employment - again, meaning above and beyond that contemplated by the assigned 10 and 20 percent ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

While the Veteran testified he cannot go to work because he cannot hold a steering wheel for too long, this does not rise to the level of marked interference with employment.  Board Hearing Tr. at 30.  The inability to hold a steering wheel for a long period of time does not necessarily preclude one from safely driving to work.  In addition, there are many options available to commute to a job site without gripping a steering wheel, such as public transportation.  In fact, some workers now even work from home.  In this particular case, the evidence simply does not reflect that the Veteran's right thumb disability causes marked interference with employment.  It is also important to note that after examination in January 2013 a VA examiner specifically found that the Veteran's right thumb disability does not affect his ability to work.  

For these reasons, referral for extra-schedular consideration is not appropriate in this case.  


ORDER

Entitlement to a disability rating in excess of 10 percent for right thumb disability prior to January 30, 2013, is denied.  

Entitlement to a 20 percent disability rating for right thumb disability is granted, effective January 30, 2013.  


REMAND

As detailed in the July 2013 Joint Motion for Remand, the Secretary has agreed that additional development is required in this case.  The specific development is detailed below.  

The Board has also determined that the Veteran should be provided with VA examinations regarding his claims for entitlement to service connection for a heart disability and hypertension.  Specific instructions to the examiner are detailed below.  

The Veteran is hereby informed that the issues remaining on appeal are entitlement to service connection for diabetes mellitus, a heart disorder, and hypertension.  Generally, in order to establish direct service connection, three elements must be established: (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the current disability.  Service connection can also be established for a disability that is proximately due to or the result of a service-connected disease or injury.  In your case, you have asserted that some of your disabilities may be the result of exposure to herbicides, such as Agent Orange.  It is suggested that you submit evidence to substantiate your claim of exposure to herbicides and/or evidence to substantiate your claim that a currently diagnosed disability is related to service or a service-connected disability.    

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him of the following:

The issues remaining on appeal in your case are entitlement to service connection for diabetes mellitus, a heart disorder, and hypertension.  Generally, in order to establish direct service connection, three elements must be established: (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the current disability.  Service connection can also be established for a disability that is proximately due to or the result of a service-connected disease or injury.  In your case, you have asserted that some of your disabilities may be the result of exposure to herbicides, such as Agent Orange.  It is suggested that you submit evidence to substantiate your claim of exposure to herbicides and/or evidence to substantiate your claim that a currently diagnosed disability is related to service or a service-connected disability.    

2. Send the Veteran a copy of the "Memorandum for the Record" (subject: Herbicide use in Thailand during the Vietnam Era) at M21-1MR, Pt. IV, Subp. ii, Chap. 2, § C.10.r.

3. Attempt to verify the Veteran's claimed exposure to herbicides following the procedures detailed at M21-1MR, Pt. IV, Subp. ii, Chap. 2, § C.10.o.

4. After the above has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the nature of his current hypertension, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.

The examiner should be advised that during service the Veteran had blood pressure readings of 154/72 (April 1974), 130/88 (March 1978), 132/100 (July 1978), and 118/88 (February 1979).

5. After the development requested in paragraphs (1) through (3) has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature of any current heart disorder, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any heart disorder that arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.  All diagnosed heart disorders should be noted.

The examiner should be advised that during service the Veteran reported chest pain in June and July 1975 (both resulting in assessments of upper respiratory infection) and in July 1976 (resulting in an assessment of bronchitis).  He also reported experiencing tightness in the chest in May 1976 (resulting in an impression of gastroenteritis with upper respiratory infection).    

6. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


